DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0019], Line 5, replace “9 a-9 c,” with “9a-9c.” The examiner notes that there appear to be several punctuation issues regarding reference numerals such as noted above in the specification. Applicant should look through the specification for said issues, otherwise they will be left “as is.”
Appropriate correction is required.

Allowable Subject Matter
Claims 17-19 are allowed.
Claims 2-6, and 9-13 would be allowable barring the Double Patenting rejections as noted below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 14 recites the limitation "the elongated portion" in Lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 7, 8 and 14-16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent No. 2,983,232 (Henrikson).
Regarding Claims 1, 7 and 8, Henrikson teaches: Claim 1 - a file folder rod (5 – the “filing” aspect of the rod merely being an intended use) comprising: a first end; a second end; an elongated body (5) extending between the first end and the second end, the elongated body (5) having a longitudinal axis; a hook (B) coupled to the first end of the rod (5), the hook (B) including: a longitudinal portion (20) extending along the longitudinal axis; an elongated hook portion (48a) coupled to an end of the longitudinal portion (20), the elongated hook portion (48a) extending from a bottom of the longitudinal portion (20) a first distance; an extension portion (AA) extending from the longitudinal portion (20), the extension portion (AA) extending from the bottom of the longitudinal portion (20) a second distance, the second distance less than the first distance; a hook body portion (BB) extending from the longitudinal portion (20), the hook body portion (BB) extending from the bottom of the longitudinal portion (20) a third distance, the third distance less than the first distance; and a surface between the  walls of portion (6) at the end of the rod (5) surround portions of the hook (b)) and between the extension portion (AA) and the hook body portion (BB) and extending longitudinally along the surface (25 – extends along the surface between the portions (AA and BB) and extends from the walls of portion (6) of the rod (5)), (Figures 1-4 and Annotated Figure 3 as provided below); Claim 7 – wherein the extension portion (AA) is between the elongated hook portion (48a) and the hook body portion (BB), (Figures 1-4 and Annotated Figure 3 as provided below); Claim 8 - wherein the elongated hook portion (48a), the extension portion (AA), and the hook body portion (BB) are parallel to each other, and the elongated hook portion (48a), the extension portion (AA), and the hook body portion (BB) extend on a same side of the longitudinal axis, (Figures 1-4 and Annotated Figure 3 as provided below);
Claim 1 is a product by process claim and the “first end of the rod” does not depend on the process of making it.  The product-by-process limitation "stamped" would not be expected to impart distinctive structural characteristics to the “first end of the rod”.  Therefore, the claimed “first end of the rod” is not a different and unobvious “first end of the rod” from the “first end of the rod” of Henrikson as there is no defined “structure” which differentiates the “first end of the rod” of Henrikson from that as claimed in claim 1.  

    PNG
    media_image1.png
    176
    475
    media_image1.png
    Greyscale

Regarding Claims 14-16, Henrikson teaches: Claim 14 – a file folder rod (5 – the “filing” aspect of the rod merely being an intended use) comprising: a first end; a second end; an elongated body (5) extending between the first end and the second end, the elongated body (5) having a longitudinal axis, the “file folder” only being the intended use of the rod, whereby the rod (5) is certainly “capable of” supporting a file folder); and a hook (B) coupled to the first end of the rod (5), the hook (B) including:23PATENT APPLICATION ATTORNEY DOCKET: 20327/362952Ea longitudinal portion (20) extending along the longitudinal axis, the elongated portion (20) having: a distal end, a proximal end coupled to the first end, and a mid-section between the distal end and the proximal end; an elongated hook portion (48a) coupled to the distal end; an extension portion (AA) coupled to the mid-section, the extension portion (AA) having an angled surface (vertical inner surface) that is non-parallel to the longitudinal axis; and a hook body portion (BB) extending from the proximal end, (Figures 1-4 and Annotated Figure 3 as provided above); Claim 15 – further including a surface between the extension portion (AA) and the hook body portion (BB), the first end of the rod (5) at least partially around the hook (B – walls of portion (6) at the end of the rod (5) surround portions of the hook (b)) and between the extension portion (AA) and the hook body portion (BB) and extending longitudinally along the surface (25 – extends along the surface between the portions (AA and BB) and extends from the walls of portion (6) of the rod (5)), (Figures 1-4 and Annotated Figure 3 as provided above); Claim 16 - wherein the elongated portion (20) is longer than either the extension portion (AA) or the hook body portion (BB), (Figures 1-4 and Annotated Figure 3 as provided above).
Claim 15 is a product by process claim and the “first end of the rod” does not depend on the process of making it.  The product-by-process limitation "stamped" would not be expected to impart distinctive structural characteristics to the “first end of the rod”.  Therefore, the claimed “first end of the rod” is not a different and unobvious “first end of the rod” from the “first end of the rod” of Henrikson as there is no defined “structure” which differentiates the “first end of the rod” of Henrikson from that as claimed in claim 15.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,933,682 (Goodfellow et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because they claims the same essential subject matter. While the current application appears to now state that the rod is partially around the hook, the examiner notes that the claims of U.S. Patent No. 10,933,682 (Goodfellow et al.) indicate that portions of the rod are still along the surface of the hook and are thus also at least partially around the hook as the surface is part of the hook.
Claims 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,737,527 (Goodfellow et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because they claims the same essential subject matter. While claim 14 of the current application states “angled surface”, the examiner notes that the claims of U.S. Patent No. 10,737,527 (Goodfellow et al.) at least indicates that the extension portion has surfaces extending downwardly which are thus non-parallel to the longitudinal axis of the longitudinal portion and thus constitute an “angled surface”.
Claims 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,809,048 (Goodfellow et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because they claims the same essential subject matter. While claim 14 of the current application states “angled surface”, the examiner notes that the claims of U.S. Patent No. 9,809,048 (Goodfellow et al.) at least indicate that the extension portion has surfaces extending downwardly which are thus non-parallel to the longitudinal axis of the longitudinal portion and thus constitute an “angled surface”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303)297-4258.  The examiner can normally be reached on M-F, 8-5 MT MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649